Mahoney, J. (dissenting).
Although we concur in that portion of the majority’s decision that holds that the County Court had jurisdiction to entertain defendant’s plea of guilty and to impose sentence, we dissent from that portion of the majority’s decision that holds that the sentence imposed was not unduly harsh and excessive and vote to modify the judgment by reducing the sentence to an indeterminate term of imprisonment with a maximum of 10 years.
Koreman, P. J., Kane and Herlihy, JJ., concur in Per Curiam opinion; Mahoney and Main, JJ., dissent and vote to modify in an opinion by Mahoney, J.
Judgment affirmed.